Curia.

Grimke, Bax, Brevard, and Welds, Justices,
took time to consider.
27th November, 1805. The court, all the judges present, agreed to refuse the motion, under the particular circumstances of this case, as Waties, J. stated that the motion was considered as made, to plead pilene administravit, before the cause was called on for trial; and, that there did not appear to have been any unreasonable delay suffered by the plaintiff; as the particular circumstances of the defendant’s situation were known to him; and the object of the defendant’s motion in the district court, was not to delay tire plaintiff.
Note. See Barnes, 260. Prac. Reg. 236. Cruse v. Williams. A regular judgment was set aside on payment of costs, plaintiff not having been delayed of a trial, and pleading plane administravit; which, defendant being an administrator, was deemed as the general issue.